GOLDTHWAITE, J.
The act of 1812, (Clay’s Dig. 196, § 23), gives the right, to any one entitled to the distribution of an intestate’s estate, to proceed against the administrator, to compel distribution, at any time after eighteen months from the grant of letters. Another section of the same act confers *782tbe same right upon, legatees, (Clay’s Dig. 197, § 24); and it is insisted, on tbe part of tbe defendant in error, that as be, by bis purchase under tbe execution against two of tbe devisees, was invested with their interest in tbe lands of tbe testator, be was also substituted in their place as to their remedies to enforce distribution. Tbe statute does not directly confer upon tbe purchaser, authority to proceed to obtain distribution in bis own name; and tbe necessary result of tbe doctrine contended for, is, that if tbe interest of tbe devisee in tbe lands were sold to different purchasers, that in tbe event of a subsequent sale by tbe Probate Court, to pay debts or effect distribution, each purchaser would be entitled to proceed against tbe personal representative, and tbe consequence would be, that a court of limited powers would often be embarrassed, in tbe determination of adverse claims, involving tbe title of lands, and collateral to tbe main issues of administration, while tbe estate itself might be wasted in tbe costs of tbe proceedings. Another great inconvenience, if not a positive injury, would arise in relation to tbe refunding bonds, required by'the same statute to be executed by tbe parties, in case tbe distribution is not made on a final settlement of tbe estate. Clay’s Dig. 196, §§ 23-24. If tbe lands of tbe decedent were sold, under execution against tbe heirs or devi-sees, to fifty different purchasers, each must execute a refunding bond, to meet any debts which might thereafter come against tbe estate, and tbe personal representative forced to a separate suit on each of tbe bonds; while, on tbe other band, by proceeding in tbe Probate Court, in tbe name of tbe devi-see, legatee, or distributee proper, tbe integrity of tbe administration would be more fully maintained, and tbe difficulties arising from collateral issues in that court avoided.
The cases of Graham v. Abercrombie, 8 Ala. 552, and Petty v. Wafford, 11 ib. 143, decide, simply, that tbe assignee of an integral share of an estate may proceed in tbe Orphans’ Court in bis own name, to obtain distribution; but we do not understand that any of tbe decisions have gone to tbe length of bolding, that different parties may be made by assignment of an interest in tbe estate, at partial settlements; or that a distributive share might, by assignment, be split into different portions, and each one having an interest be allowed to pro*783ceed in bis own name in tbe Probate Court, for bis portion. My own idea in relation to tbe statute under wbicb these proceedings are instituted (Clay’s Dig. 196, § 23-24), is, t&at it was intended to apply only to distributees and legatees proper, and was enacted for tbe purpose of enabling them, on a proper showing to tbe court, to force tbe executor or administrator to tbe distribution of a fund, wbicb their necessities might require; but to bold that a devise of land may be cut up into different parts, and tbe bolder' of each be entitled to stand in tbe place of tbe devisee, as to all of bis remedies in tbe Probate Court, would, in my opinion, not only be extending tbe operation of tbe statute beyond tbe" intention of tbe legislature, but tbe means of introducing into that court, complexities and difficulties, wbicb its powers are wholly inadequate to meet. Tbe whole object of tbe probate laws seems to have been intended, to limit tbe jurisdiction of the Probate Court to tbe legitimate and natural relations growing out of administrations; to confer upon that court tbe powers necessary for tbe management and distribution of assets, in tbe direction of those who were immediately connected with administrations, such as heirs, legatees, and creditors, without providing for collateral relations wbicb might arise, but leaving those relations to be provided for by courts, wbicb, by tbe possession of more extensive powers and jurisdiction, were more competent to meet and provide for tbe exigency. Tbe cases we have cited require us to recognize, on tbe final settlement of an estate, tbe right of tbe assignee to distribution in bis own name: but a majority of this court think that tbe principle should not be extended beyond tbe decisions referred to.
It follows, from these views, that tbe Circuit Court erred, in reversing tbe judgment of tbe Orphans’ Court; and judgment must be rendered here, reversing tbe judgment of tbe Circuit Court, and affirming that of tbe Orphans’ Court.